Citation Nr: 0510020	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-03 483	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to 
include as due to herbicide exposure.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran had active military service from July 1967 to 
August 1970.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.  By a March 2004 decision, 
the Board denied the veteran's claims of entitlement to 
service connection for hepatitis C, to include as due to 
herbicide exposure, and entitlement to service connection for 
hypertension.  The veteran appealed the aforementioned claims 
to the United States Court of Appeals for Veterans Claims 
(Court).  However, the veteran died in August 2004, while his 
appeal was pending before the Court.  Thus, due to the death 
of the veteran, the Court, in an Order, dated on October 22, 
2004, vacated the Board's March 2004 decision and dismissed 
the appeal for lack of jurisdiction.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1967 to August 1970.  

2.	By a March 2004 decision, the Board denied the veteran's 
claims of entitlement to service connection for hepatitis C, 
to include as due to herbicide exposure, and entitlement to 
service connection for hypertension.  The veteran appealed 
this decision to the Court.  

3.	The veteran died in August 2004.  

4.	In an October 2004 order, the Court vacated the March 
2004 Board decision and dismissed the veteran's appeal.  




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Board's March 2004 decision denying 
the veteran's claims of entitlement to service connection for 
hepatitis C, to include as due to herbicide exposure, and 
entitlement to service connection for hypertension, was 
appealed by the veteran to the Court.  Unfortunately, the 
veteran died during the pendency of the appeal.  As a matter 
of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  In October 2004, the Court 
issued an order which indicated that the veteran's appeal had 
become moot by virtue of the death of the veteran.  Thus, in 
the October 2004 order, the Court vacated the Board's March 
2004 decision and dismissed the appeal for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2004).  For these same reasons, the 
Board now dismisses the veteran's claims as well.    

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).








ORDER

The appeal is dismissed.




		
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


